ACCEPTED
                                                                                                         12-15-00093-CR
                                                                                            TWELFTH COURT OF APPEALS
                                                                                                          TYLER, TEXAS
                       J~he Zeus     0'gice eg                                                      7/29/2015 4:14:37 PM
                                                                                                           CATHY LUSK
                                               Attorney at Law                                                    CLERK
                                              216 N. Church St
                                          Nacogdoches, Texas 75961

Telephone: 936-559-7100                                                               FILED IN
Email: reyrpmorinlaw. corn
                                                                               12th COURT OF APPEALS
                                                                                    TYLER, TEXAS
                                                                               7/29/2015 4:14:37 PM
                                                                                    CATHY S. LUSK
                                                  July 29, 2015                         Clerk

Katrina McClenny                                                  Mr. Andrew Jones, IV
Chief Deputy Clerk                                                Assistant District Attorney
Twelflh Court of Appeals                                          District Attorney's Of5ce
1517 West Front Street, Ste. 354                                  101 W. Main, Ste. 250
Tyler, Texas 75702                                                Nacogdoches, TX 75961

*DELIVERED VIA E-MAIL*                                            *DELIVERED VIA E-MAIL~


RE: Case         Number:                      12-15-00093-CR
           Trial Court Case Number            F1521498

Style: Jose Ignacio Lopez-Hernandez
           V.
           The State   of Texas

The letter is to show compliance with the court's letter dated July 23, 2015. The balance       of the   transcript
has been paid in full. A copy of the receipt is attached to the letter.

If there   are any questions, do not hesitate to contact me.

Sincerely,




Reynaldo P. Morin
Attorney at Law
          Reynaldo Morin, Esq.                                                    Invoice   ¹                                      1062
          Reynaldo Morin                                                          Invoice Date                        April    15, 2015
          216 North Church Street
          Nacogdoches TX 75961-5202
                                                                                                                         e@mee                 I




                     -:glttat~a                                                                 Myk4esl;:::4eaMQ, ::„::::-~'ViNat
                                                                                                                                           ~


 Original and Two      The State of Texas vs. Jose Ignacio Lopez-Hernandez                          0.00          0                0.00
 Copies

                       Volume 1    - Master Index                                                                                 66.00
                       Volume 2 - Reliability Hearing                                                            17              102.00
                       Volume    3 Jury Selection Proceedings (2.23.2015)                                                       924.00
                       Volume    4 Trial Proceedings (3.2.2015)                                                 110             660.00
                       Volume    5 Trial Proceedings (3.2.2015)                                     6.00         21              126.00
                       Volume    6 Trial Proceedings (3.3.2015)                                     6.00         59             354.00
                       Volume    7 Trial Proceedings (3.3.2015)                                     6.00                          48.00
                       Volume    8 Trial Proceedings (3.4.2015)                                                                 330.00
                      Volume     9- Exhibit   Index                                                 0.50        219             109.50


                                                                                     Total                                    2, 719.50
                                                                                     Amount Paid                              -2, 719.50

                                                                                                                        4M0:.     ~        I




Terms
Due Upon Receipt


Notes
The balance owed must be paid before the record is flied with the Court of Appeals. Thank you.